Atkinson, J.
In a suit by a wife against her husband for divorce, alimony, and counsel fees, the judge at an interlocutory hearing rendered a judgment allowing the wife specified sums to be paid monthly as temporary alimony, and stated amount for attorney’s fees. The only exception to the judgment was: “To this judgment of the court the defendant excepted, now excepts, and assigns the same as error.” Held, that the assignment of error is not sufficiently specific to present any question for decision; and the writ of error is dismissed on motion. Knight v. Knight, 149 Ga. 513 (101 S. E. 181).

Writ of error dismissed.


All the Justices concur.